OPINION — AG — YOUR CONCLUSIONS ARE CORRECT; AND, ASSUMING THE COUNTY COURT REPORTER IS NOT ALSO A PART TIME DEPUTY COURT CLERK, THAT (1) THE COUNTY COURT REPORTER OR STENOGRAPHER IS NOT EX OFFICIO A DEPUTY COURT CLERK; (2) THE COURT CLERK MAY REFUSE TO ALLOW SUCH REPORTER TO MAKE ENTRIES IN ANY DOCKET OR RECORD OF WHICH SAID CLERK IS THE OFFICIAL CUSTODIAN; (3) SAID CLERK MAY PROHIBIT SAID REPORTER FROM PERFORMING ANY DUTY OF A DEPUTY COURT CLERK; AND (4) THE OLD OFFICES OF DISTRICT COURT CLERK AND COUNTY COURT CLERK (AS WELL AS CERTAIN OTHER COURT CLERKS ARE NOT CONSOLIDATED IN THE PRESENT OFFICE OF COURT CLERK). CITE: 19 O.S. 1961 180.65 [19-180.65], 19 O.S. 1961 180.61 [19-180.61], 19 O.S. 1961 222 [19-222], 20 O.S. 1961 311-318 [20-311] — [20-318] 20 O.S. 1961 313 [20-313], 20 O.S. 1961 312 [20-312] 20 O.S. 1961 311 [20-311], 19 O.S. 1961 149 [19-149] (HARVEY CODY)